COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ARTURO TENA JR.,                                              No. 08-15-00152-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                             210th District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20140D01366)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
October 26, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before October 26, 2016.

       IT IS SO ORDERED this 9th day of September, 2016.



                                            PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.